IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES L. LAJRD, ELIZABETH A.
LAIRD, PETER H. LUCAS, ROSE
A. LUCAS, JOSEPH MCAVOY,
KATIE MCAVOY, SUZANNE
MESSINA, KATHLEEN R.
SULLIVAN, as trustee, and PHILLIP
C. WINKLER,

No. 392, 2014

Court Below: Superior Court
of the State of Delaware in

and for Sussex County
CA. No. Sl4A—01-001

Appellants Below-
Appellants,

V.

BOARD OF ADJUSTMENT OF
THE TOWN OF DEWEY BEACH
WALTER G. BRUHL, JR., and
HELENE S. BRUHL,

Appellees Below-
Appellees.

mmmmmmamammmmmmmmmmmmm

Submitted: April 29, 2015
Decided: April 30, 2015

Before STRINE, Chief Justice; HOLLAND, and VAUGHN, Justices.
m
This 30th day of April 2015, the Court having considered this matter after oral
argument and on the briefs ﬁled by the parties has determined that the ﬁnal judgment

of the Superior Court should be afﬁrmed on the basis of and for the reasons assigned

by the Superior Court in its Order dated June 26, 2014.]
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

 

' The appellants have argued that they were not permitted to testify or otherwise be heard
at the November 20, 2013 hearing before the Town of Dewey Beach Board of Adjustment which
is the subject of this appeal. No transcript of the hearing exists because the Board of
Adjustment’s tape recording equipment malfunctioned. It was error for the Board of Adj ustment
to deny the appellants an opportunity to testify or otherwise be heard at the hearing. However,
we have determined that the Board’s failure to allow the appellants to be heard does not require
reversal because the Board decided an appeal which involved a narrow question of law and the
appellants” proffered testimony would not have affected the result. We also note that the
appellants have not presented an argument that they were denied an opportuniton ﬁle an appeal
objecting to the issuance of the May 29, 2013 building permit.